FILED
                             NOT FOR PUBLICATION                            MAR 17 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUKHDEV SINGH MANN,                              No. 13-70002

               Petitioner,                       Agency No. A099-912-319

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Sukhdev Singh Mann, a native and citizen of India, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We grant the petition for review and remand.

      Substantial evidence does not support the BIA’s adverse credibility

determination, because the alleged inconsistency the BIA relied on is not supported

by the record and the “omission” it relied on is not a specific and cogent reason to

find Mann not credible under the totality of the circumstances. See Lai v. Holder,

773 F.3d 966, 970-976 (9th Cir. 2014); see also Ren v. Holder, 648 F.3d 1079,

1089 (9th Cir. 2011) (adverse credibility determination was not supported under

the “totality of the circumstances”). Thus, we remand Mann’s asylum, withholding

of removal, and CAT claims on an open record for further proceedings consistent

with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam);

see also Soto-Olarte, 555 F.3d 1089, 1095-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-70002